SIMPSON, J.
The defendant in this case Avas convicted of the offense of selling spirituous liquor “rvithout a license and contrary to laAV. Avithin the limits , of Clarke county, Alabama.” The evidence on the part of the state tended to shoAV that the Avhisky, Avhich it is claimed was sold by the defendant, was paid for by “two metal checks” Avhich had been issued by the “Scotch Lumber Company,” which company issued these checks each day to their employes, on each of which check there was stamped an amount, such as “25 cts.,” “50 cts.,” that said checks Avere good for the amount stamped thereon at said company’s Commissary store, and that on the 21st day of each month said checks could be taken to the office of said company, Avhere they would be redeemed in money. The checks in question Avere of the denomination of 50 cents each.
The first question Avhich presents itself is AAdiether or not the transaction described constitutes a sale of the liquor, Avithin the meaning of the statute, and as charged in the indictment. Generally speaking, a sale is defined as “a transfer of property from one person to another in consideration of a price to be paid in current money.” —25 Am. & Eng. Ency. Law, 284. In an early case this court drew the distinction between a sale and an exchange or barter of articles of personal properly, to the effect that, if parties exchange one article for another, the price or value not being measured in money terms, the transaction is an exchange or barter and not a sale, but “sales include all agreements by which property is parted Avith for a valuable consideration, whether there be a money payment or not, provided the bargain be made and the value measured in money terms.” — Gunter v. Leckey, 30 Ala. 591, 596. This distinction is quoted *141with approval in a later case (Coker v. State, 91 Ala. 92, 94, 8 South. 874), and is based upon abundant authority.
In the present case the character of the checks, as explained in the evidence, shows that such checks represented a certain money value. Consequently the price of the whisky was “measured in money terms,” and the transaction was a sale. While it is true, as suggested by counsel for defendant, that the witness for the state did, on cross-examination, use the expression that these checks were “not transferable,” yet we cannot say that they were worthless, as the witness testified that “any one holding said checks could take them to said office and get the money on them.” They were evidently taken as of the money value stamped on them. Consequently there ivas no error in the action of the court in refusing to exclude the evidence from the jury. The remarks by counsel for the defendant, in argument, to the effect that the special act of this county “entitled the informant in such cases to half the fine imposed on the defendant, is a fact to consider in determining the credibility of the witness Benson,” was improper, and the objection thereto was properly sustained. There was no evidence before the jury that Benson was the informer.
There being no error in the recoid, the judgment of the court is affirmed.
Affirmed.
Weakley, C. J., and Tyson and Anderson, -TJ., concur.